USCA11 Case: 19-11934          Date Filed: 02/05/2021      Page: 1 of 27



                                                                         [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 19-11934
                              ________________________

                        D.C. Docket No. 2:18-cr-14056-RLR-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

versus

JOSE ANTONIO MORALES,

                                                        Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                    (February 5, 2021)

Before JORDAN, MARCUS, and GINSBURG, * Circuit Judges.




*
 Honorable Douglas H. Ginsburg, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 2 of 27



MARCUS, Circuit Judge:

      Based on evidence seized during a search of his home, Jose Antonio Morales

was convicted of possession of marijuana with intent to distribute and of unlawful

possession of a firearm and ammunition. On appeal, Morales claims that the

affidavit supporting the search warrant -- which reported that police had found a

small amount of marijuana and related items in trash outside Morales’s house on

two separate occasions three days apart -- did not establish probable cause to

justify the search. We need not decide whether Morales is correct, for even if he is

(and this matter is hotly contested), suppression of the fruits of the search would be

inappropriate under the good faith exception to the exclusionary rule. See United

States v. Leon, 468 U.S. 897, 922 (1984).

      The exclusionary rule exists to deter unreasonable searches, but the police

here did exactly what the Fourth Amendment required of them: they obtained a

warrant in good faith from a neutral magistrate and reasonably relied on it. They

had no reason to believe that probable cause was absent despite the magistrate’s

authorization. There is no evidence in this record that the affidavit supporting the

warrant misled the magistrate or that it contained false information. The affidavit

was not lacking in indicia of probable cause so as to render the executing officers’

belief in its existence unreasonable. Nor, finally, was the warrant facially deficient




                                          2
          USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 3 of 27



because it failed to particularize the place to be searched or the things to be seized.

All of that makes this case a clear application of the good faith exception.

      Morales also claims that the district court lacked subject matter jurisdiction

over the unlawful possession of a firearm and ammunition charge because his

indictment failed to allege that he knew he was a convicted felon. But in United

States v. Moore, we held that such an omission is not a jurisdictional defect. 954

F.3d 1322, 1336–37 (11th Cir. 2020). We therefore affirm Morales’s convictions.




      Around May 15, 2018, the St. Lucie County Sherriff’s Office received an

anonymous tip that Jose Antonio Morales was selling narcotics out of his Fort

Pierce, Florida home. That day -- trash pick-up day for the neighborhood --

Detective Bryan Saliba and Detective Dietrich searched trash cans located at the

end of the driveway at Morales’s single-family home. They found a plastic bag

containing small amounts of raw marijuana, and took these pictures:




Just three days later (the next trash pick-up day), Saliba and another detective

conducted another trash pull at Morales’s residence, which yielded “multiple burnt

                                           3
         USCA11 Case: 19-11934       Date Filed: 02/05/2021   Page: 4 of 27



marijuana blunts” and “multiple cut vacuum sealed plastic bags,” one of which was

labeled “Kush”:




      Two weeks passed. Then, on June 1, Saliba applied for a warrant to search

Morales’s home for evidence of illegal marijuana possession or distribution.

Saliba’s supporting affidavit recounted the trash-pull evidence, save for one

important detail: the affidavit made no mention of the tip that Morales was selling

drugs from his house. The affidavit further explained that Saliba had been a

Sheriff’s Deputy for three years and was then assigned as a detective. Saliba

averred that he had participated in 50 narcotics investigations, worked drug cases

at the street level, and attended approximately 100 hours of narcotics investigation

training. He explained that based on his training and experience, “the word ‘Kush’

is commonly used as a slang word to describe marijuana/cannabis.” A St. Lucie

County Circuit Court judge granted the application that day and issued a warrant to

search Morales’s home.

      Another week passed before Saliba and other officers executed the search

warrant, on June 8. Though the trash pulls had revealed just a handful of

marijuana evidence, the search of Morales’s home turned up considerably more

                                          4
         USCA11 Case: 19-11934        Date Filed: 02/05/2021   Page: 5 of 27



evidence of illegal activity. Most significantly, the officers found a loaded .45

caliber Kahr CW pistol, two boxes of ammunition, and 972 grams of marijuana in

a bedroom safe. In the kitchen, they found five grams of marijuana, two marijuana

pipes, two marijuana grinders, plastic baggies, and a digital scale. The officers

discovered 86 grams of marijuana in the laundry room and less than one gram of

cocaine in a bedroom dresser. Morales’s girlfriend, who was present for the search

(Morales arrived on the scene later), claimed that the gun belonged to her. Morales

told the police that all the marijuana belonged to him, that he used it only for

personal consumption, and that he possessed a medical marijuana card.




      A federal grand jury in the Southern District of Florida returned an

indictment charging Morales with: (1) knowingly possessing a firearm and

ammunition after having been convicted of a crime punishable by more than one

year in prison, in violation of 18 U.S.C. § 922(g)(1); and (2) possession with intent

to distribute a mixture and substance containing a detectable amount of marijuana,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D). Morales pled not guilty.

      Before trial, Morales moved to suppress the evidence recovered during the

search of his home. He argued that Saliba’s affidavit did not establish probable

cause because it did not explain the reason for the trash pulls, reported only

minimal amounts of marijuana, and made no mention of items linking the trash to

                                          5
         USCA11 Case: 19-11934        Date Filed: 02/05/2021    Page: 6 of 27



Morales’s residence. Morales also claimed that the affidavit deliberately or

recklessly contained false information. Specifically, he alleged that the affidavit’s

description of the evidence was false because not all the evidence described

appeared in the photographs submitted with the affidavit, and that the affidavit

improperly omitted the fact that Morales’s residence abutted an open lot where

neighborhood youth routinely used marijuana.

      The magistrate judge presiding over the suppression motion allowed limited

testimony on the allegation that the affidavit omitted the fact that the trash stood

next to an open lot. Detective Saliba testified that he did not know the field next to

Morales’s home was a frequent venue for drug use. Saliba also clarified that he

found the trash cans at the end of Morales’s driveway on days scheduled for trash

pick-up and that he found the marijuana evidence within sealed trash bags, not

loose in the can.

      Based on this testimony, the magistrate judge concluded in her Report and

Recommendation that the omission of facts about the neighboring field had not

been intentional or reckless; nor did any inconsistency between the photographs

and the affidavit’s description of the evidence show that the description was false.

The magistrate judge next observed that the Eleventh Circuit had not decided

“whether [a] small amount[] of drugs found during a trash pull is sufficient [to

establish probable cause] without any other evidence.” Still, since the affidavit


                                           6
          USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 7 of 27



recounted the discovery of evidence from trash pulls on two separate days, she

held that the affidavit established probable cause that some items connected with

unlawful marijuana activity would be found in Morales’s home. Finally, the

magistrate judge concluded that even if there was not probable cause, the good

faith exception to the exclusionary rule applied to preclude suppression of the

fruits of the search. Morales filed objections to the Report and Recommendation,

but the district court adopted the Report in full.

      Morales proceeded to trial, where he stipulated that he had been convicted of

a felony offense before the date of his charged firearm and ammunition possession.

He called his girlfriend as a witness, who testified that the pistol belonged to her

and that Morales had never held the gun because he knew he was prohibited from

doing so. Nevertheless, the jury found Morales guilty on both counts.

      The district court sentenced Morales to concurrent 84-month sentences on

each count and four years’ supervised release. Morales’s effective Sentencing

Guidelines range was 120 months due to prior felony convictions for aggravated

assault and possession of marijuana with intent to distribute, but the district court

granted a downward variance. Morales’s presentence investigation report (“PSI”)

noted that the police conducted the trash pulls based on an anonymous tip -- the

first time any information about this tip appeared in the record. Morales did not

object to this PSI fact. He timely appealed the district court’s judgment.


                                           7
         USCA11 Case: 19-11934        Date Filed: 02/05/2021   Page: 8 of 27




      We reject Morales’s first claim on appeal -- that the district court erred in

denying his motion to suppress the evidence found during the search of his home.

Even if we assume Saliba’s affidavit did not establish probable cause, Saliba and

the other searching officers relied in good faith on the warrant.

      In the typical trash-pull case, trash-pull findings either corroborate or draw

corroboration from other evidence of illegal activity in the home to be searched,

such as reports of drug activity in the home or maybe a resident’s history of

criminal drug activity. See, e.g., United States v. Jones, 471 F.3d 868, 873 (8th

Cir. 2006) (drug residue found in two successive trash pulls combined with

anonymous tip reporting drug sales at the target address). Morales’s case falls

within a rarer set: warrant applications whose case for probable cause rises or falls

on trash-pull evidence standing alone. This species of affidavit is rare enough that

we have not passed upon its sufficiency. Our sister circuits have generally held

that an affidavit reporting a single trash pull that yielded only a small amount of

drug evidence does not establish probable cause. See United States v. Lyles, 910

F.3d 787, 790, 794 (4th Cir. 2018); United States v. Abernathy, 843 F.3d 243,

246–47, 254–57 (6th Cir. 2016). Moreover, trash evidence that does establish

probable cause often includes documents linking the trash to the target residence --

evidence that is absent here. See, e.g., United States v. Montieth, 662 F.3d 660,


                                          8
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 9 of 27



664–65 (4th Cir. 2011) (trash pull yielded bills addressed to the defendant at the

target residence).

      On the other hand, some courts have concluded that trash pull evidence can

on its own support probable cause when a single pull yields a great volume of

evidence that clearly indicates illegal drug activity or when police find a smaller

quantity of (perhaps less inculpatory) evidence over the course of two successive

trash pulls, thereby establishing a trend. See United States v. Briscoe, 317 F.3d

906, 907–09 (8th Cir. 2003) (single trash pull found “forty marijuana seeds and

twenty-five marijuana stems”); United States v. Leonard, 884 F.3d 730, 734–35

(7th Cir. 2018) (“two trash pulls taken a week apart, both testing positive for

cannabis, [were] sufficient standing alone to establish probable cause” where the

trash contained “sufficient indicia of residency”).

      Morales’s case lies somewhere in between. But we need not decide the

question of probable cause in order to resolve this case. Even in the absence of

probable cause, Morales is not entitled to suppression because the officers

reasonably relied in good faith on a facially valid warrant.

      The Fourth Amendment prohibits unreasonable searches but makes no

mention of a remedy. U.S. Const. amend. IV. The “judicially created”

exclusionary rule fills this gap by providing that generally, “[e]vidence seized as

the result of an illegal search may not be used by the government in a subsequent


                                          9
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 10 of 27



criminal prosecution.” United States v. Martin, 297 F.3d 1308, 1312 (11th Cir.

2002) (internal quotation marks and citation omitted). The exclusionary rule is not

a personal right but rather a “prudential doctrine” whose “sole purpose . . . is to

deter future Fourth Amendment violations.” Davis v. United States, 564 U.S. 229,

236–37 (2011) (internal quotation marks and citations omitted). The rule therefore

applies only where its application will in fact deter “unreasonable searches and

seizures.” U.S. Const. amend. IV; Davis, 564 U.S. at 237. A rule requiring

suppression of evidence seized in an unreasonable manner cannot -- and should not

-- deter an officer from “acting as a reasonable officer would and should act in

similar circumstances.” Leon, 468 U.S. at 920 (internal quotation marks and

citation omitted). In such a case, “excluding the evidence will not further the ends

of the exclusionary rule in any appreciable way.” Id. (internal quotation marks and

citation omitted). Thus, under the good faith exception to the exclusionary rule,

courts decline to suppress evidence when suppression would not further the rule’s

deterrent purpose. See United States v. Taylor, 935 F.3d 1279, 1289 (11th Cir.

2019), as corrected (Sept. 4, 2019), cert. denied, 140 S. Ct. 1548 (2020) (“To date,

the Supreme Court has applied the good-faith exception when, among other things,

officers reasonably relied on a warrant that was later deemed invalid for lack of

probable cause, on a warrant that erroneously appeared outstanding due to an error

in a court or police database, on a statute that was later deemed unconstitutional,


                                          10
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 11 of 27



and on a judicial decision that was later overruled”) (citations omitted); see also

United States v. Green, 981 F.3d 945, 957 (11th Cir. 2020) (good faith exception

applied where officers reasonably relied on state-court orders to conduct

warrantless searches of historical cell-site and real-time tracking data five years

before the Supreme Court held such searches violated the Fourth Amendment in

Carpenter v. United States, 138 S. Ct. 2206, 2217–19, 2221 (2018)); Taylor, 935

F.3d at 127–88, 1291–93 (good faith exception applied to reasonable reliance on a

warrant that was “void at issuance” due to the issuing magistrate’s lack of

jurisdiction where there was “no indication that the . . . officers sought to deceive

the magistrate judge or otherwise acted culpably or in a way that necessitate[d]

deterrence”).

      That suppression will not deter future Fourth Amendment violations is

especially clear “when an officer acting with objective good faith has obtained a

search warrant from a judge or magistrate and acted within its scope.” Leon, 468

U.S. at 920. After all, “[i]t is the magistrate’s responsibility to determine whether

the officer’s allegations establish probable cause and, if so, to issue a warrant

comporting in form with the requirements of the Fourth Amendment.” Id. at 921.

It is beyond dispute that the law should encourage officers to procure warrants

before conducting searches of the home, not discourage them from doing so.

“Penalizing the officer for the magistrate’s error, rather than his own, cannot


                                          11
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 12 of 27



logically contribute to the deterrence of Fourth Amendment violations.” Id. For

these reasons, the paradigmatic application of the good faith exception is to

“evidence obtained in objectively reasonable reliance” on a warrant, even if a court

later invalidates the warrant for lack of probable cause. See id. at 922; United

States v. Robinson, 336 F.3d 1293, 1295, 1297 (11th Cir. 2003) (good faith

exception applied where there was “nothing in the record to suggest [the officer’s]

reliance on the warrant was objectively unreasonable,” even though the affidavit

did not establish probable cause because, among other things, it included stale

information and relied on trash pulls from a “multi-family trash receptacle”);

Martin, 297 F.3d at 1320 (good faith exception applied where issuing magistrate

was to blame for incorrectly finding probable cause based on an affidavit that did

not include specific dates to establish that the information was not stale, and the

affiant officer relied on the warrant in good faith and did not omit facts relevant to

probable cause).

      This case sits at the core of the good faith exception. The officers did

everything they should have. They obtained and relied on a warrant from a neutral

magistrate and had no reason to think that probable cause was absent despite the

magistrate’s authorization. They did not mislead the magistrate or withhold

material information. Therefore, even if we assume that the magistrate erred in

finding probable cause, suppressing the evidence found during the search of


                                          12
          USCA11 Case: 19-11934             Date Filed: 02/05/2021        Page: 13 of 27



Morales’s home would do nothing to deter future police misconduct. All that it

would do is prevent a factfinder from considering competent and probative

evidence of criminal wrongdoing. The district court was correct to hold that the

good faith exception barred suppression of the seized evidence.




       The government bears the burden of demonstrating that the good faith

exception applies. 2 See Robinson, 336 F.3d at 1297. We review de novo whether

the good faith exception applies, “but the underlying facts upon which that

determination is based are binding on appeal unless clearly erroneous.” Id. at 1295

(internal quotation marks and citation omitted).

       The good faith exception “applies in all but four limited sets of

circumstances”: “(1) where the magistrate . . . issuing a warrant was misled by

information in an affidavit that the affiant knew was false or would have known

was false except for his reckless disregard of the truth; (2) where the issuing

magistrate wholly abandoned his judicial role . . . ;(3) where the affidavit



2
  Morales correctly complains that the magistrate judge improperly assigned the burden on this
issue to the defense, though it is less clear that the district court made the same error during its de
novo review of the Report and Recommendation. While Morales did object to the Report and
Recommendation’s good faith conclusion, he did not specifically note the magistrate’s burden
shifting as a ground for his objection, and therefore forfeited this argument. See Fed. R. Crim. P.
59(a); 11th Cir. R. 3-1. In any event, our own review is de novo, and we affirm that the burden
lies with the government.


                                                  13
         USCA11 Case: 19-11934        Date Filed: 02/05/2021     Page: 14 of 27



supporting the warrant is so lacking in indicia of probable cause as to render

official belief in its existence entirely unreasonable; and (4) where, depending

upon the circumstances of the particular case, a warrant is so facially deficient --

i.e., in failing to particularize the place to be searched or the things to be seized --

that the executing officers cannot reasonably presume it to be valid.” Martin, 297

F.3d at 1313 (internal quotation marks and citations omitted). If none of these four

circumstances exists, we proceed to determine whether the executing officer

“reasonably relied upon the search warrant.” Id. at 1318.

      This case does not implicate any of these four scenarios. There is no

indication that the affidavit contained any falsehoods that misled the issuing

magistrate. In fact, the district court held that Saliba did not intentionally or

recklessly include false or misleading information or omit relevant facts, and

Morales does not argue otherwise on appeal. Nothing in the record suggests the

magistrate wholly abandoned his judicial role by, for example, accompanying the

officers executing the search, failing to read the warrant, or neglecting to

independently assess probable cause. See id. at 1316–17. Nor was the warrant

facially deficient: it particularized the place to be searched (Morales’s precise

address) and listed the things to be seized (controlled substances and related

materials).




                                            14
           USCA11 Case: 19-11934      Date Filed: 02/05/2021    Page: 15 of 27



      Indeed, the only exception to the good faith rule that Morales argues about is

the third one: “where the affidavit supporting the warrant is ‘so lacking in indicia

of probable cause as to render official belief in its existence entirely

unreasonable.’” Id. at 1313 (citation omitted). But this case is not an iteration of

that circumstance. While we must determine this exception’s application “on a

case-by-case basis,” “we have guidelines which help us determine what critical

information should be included in a search warrant affidavit to establish a finding

of probable cause”: the affidavit should “state facts sufficient to justify a

conclusion that evidence or contraband will probably be found at the premises to

be searched” and should “establish a connection between the defendant and the

residence to be searched and a link between the residence and any criminal

activity.” Id. at 1313–14 (internal quotation marks and citations omitted); see also

Illinois v. Gates, 462 U.S. 213, 238 (1983) (probable cause exists when “there is a

fair probability that contraband or evidence of a crime will be found in a particular

place”).

      As for a probability of finding evidence or contraband, the affidavit

recounted two trash pulls that yielded evidence of illegal drug possession in the

residence. To be sure, the affidavit did not list especially voluminous evidence: a

plastic bag containing raw marijuana, multiple burnt blunts, and multiple cut

vacuum sealed plastic bags, one of which bore the label “Kush.” The affidavit did


                                           15
         USCA11 Case: 19-11934       Date Filed: 02/05/2021    Page: 16 of 27



not specify how many vacuum bags there were or how much marijuana was in the

plastic bag; if the photographs included in the affidavit depicted the full extent of

the evidence, there were only a few vacuum sealed bags and a few marijuana

stems. Even so, the warrant cited Fla. Stat. § 893.13, which criminalizes the mere

possession of marijuana (in addition to possession with intent to distribute, sale of

marijuana, etc.). Thus, the affidavit did not need to establish a fair probability that

Morales’s residence housed a marijuana distribution operation, rather merely that

some marijuana would be found there.

      Critically, the affidavit recounted that Detective Saliba found marijuana

evidence in Morales’s trash on two separate occasions. As the Seventh Circuit has

observed, “[w]hile one search turning up marijuana in the trash might be a fluke,

two indicate a trend.” Leonard, 884 F.3d at 734; compare State v. Jacobs, 437 So.

2d 166, 168 (Fla. Dist. Ct. App. 1983) (“The fact that marijuana and cannabis

seeds were found on two separate occasions within one month’s time suggests a

continuing violation of the drug laws and indicates a fair probability that marijuana

or cannabis would be found in the house.”) (internal quotation marks omitted) with

Raulerson v. State, 714 So. 2d 536, 537 (Fla. Dist. Ct. App. 1998) (single trash pull

yielding a small volume of marijuana evidence did “not suggest a pattern of

continuous drug activity”). The affidavit reported that the trash pulls occurred

three days apart. While this timeframe might suggest the marijuana came from an


                                          16
         USCA11 Case: 19-11934         Date Filed: 02/05/2021    Page: 17 of 27



isolated incident within the three-day period, it also could indicate a recurring

frequency of marijuana use. The warrant further disclosed that the affiant was

“familiar with the manner in which drugs are packaged, stored, and distributed,”

having worked 50 narcotics investigations, attended approximately 100 hours of

narcotics training courses, and worked drug cases at the street level. Thus, the

affidavit was not so bare that the executing officers’ belief that Morales’s home

contained evidence of illegal drug activity was “entirely unreasonable.” Martin,

297 F.3d at 1313 (internal quotation marks and citation omitted).

      Morales objects that the trash pulls described in the affidavit were two

weeks old by the time the magistrate issued the warrant. Since Morales did not

raise this staleness challenge in his motion to suppress, our review on this point is

for plain error. United States v. Young, 350 F.3d 1302, 1305 (11th Cir. 2003). “It

is the law of this circuit that, at least where the explicit language of a statute or rule

does not specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Lejarde-Rada, 319 F.3d 1288, 1291 (11th Cir. 2003). There is no

Supreme Court or Eleventh Circuit case holding that marijuana evidence found in

two trash pulls conducted three days apart becomes stale after two weeks. On

plain error review, the elapse of two weeks between the trash pulls and the warrant




                                            17
         USCA11 Case: 19-11934        Date Filed: 02/05/2021    Page: 18 of 27



application did not render the executing officers’ belief in probable cause

unreasonable.

      The affidavit also contained at least some evidence linking Morales, his

home, and the evidence of illegal drug activity. It averred that Morales resided at

the target residence, described the searched trash cans as “the trash container of

[the] target residential unit,” and stated that the officers found the cans to be

“specific to the target unit- located at the northwest portion of the property” “next

to the roadway.” Thus, the affidavit explained that the searched cans were

associated with Morales’s house. The affidavit also contained a photograph of the

home, which appears to portray a single-family unit (though the affidavit did not

expressly describe it as such). While this evidence may or may not have been

enough to tie the trash to the residence for probable cause purposes, the executing

officers could reasonably have believed there was a “fair probability” that the trash

in a can placed at the edge of a single-family home’s property came from that

home. Gates, 462 U.S. at 238.

      All told, setting aside whether the affidavit actually established probable

cause, it was not so lacking in indicia of probable cause that it provided “no hint”

as to why the police believed they would find incriminating evidence in the

residence. Martin, 297 F.3d at 1314 (internal quotation marks and citation

omitted).


                                           18
         USCA11 Case: 19-11934        Date Filed: 02/05/2021   Page: 19 of 27




      Since none of the exceptions to the Leon good faith rule apply, we proceed

to determine whether Detective Saliba’s reliance on the warrant was objectively

reasonable. It was.

      “The good faith exception requires the court to consider whether a

reasonably well-trained officer would know that the [search] was illegal despite the

magistrate’s authorization.” Id. at 1318. In reviewing whether an officer’s

reliance on a warrant was objectively reasonable, we review the entire record,

including information known to the executing officers “that was not presented in

the initial search warrant or application or affidavit.” Id.

      As just described, the affidavit linked the trash to Morales’s residence and

provided some evidence of repeated drug activity in the home. Two other sets of

facts not listed in the affidavit, but known to Saliba at the time of the warrant’s

execution, bolster the reasonableness of Saliba’s reliance on the warrant. The first

set concerns the link between the evidence and the home. Detective Saliba

testified at the suppression hearing that he found the trash cans “in front of the

residence at the end of the driveway” on “trash day for the neighborhood.” He

further testified that the cans “were at the end of the driveway, to the northwest of

the driveway directly in front of the residence,” which he clarified was “a single

family home.” The cans were “[c]onnected to the driveway in front of the


                                           19
             USCA11 Case: 19-11934        Date Filed: 02/05/2021      Page: 20 of 27



residence.” Saliba explained that the neighborhood layout was “standard, I guess,

houses next door to each other.” Other houses had their own trash cans placed in

front of the homes. This testimony fairly confirms the inference, already evident

from the affidavit, that the searched cans were for the use of the Morales home

only. Trash cans set out in front of single-family homes on trash day typically

contain trash drawn from those homes.

          Moreover, and equally significant, Detective Saliba testified that he found

the marijuana evidence within tied-up trash bags in the cans; the evidence was not

loose in the can. This sharply minimized the chance that some passerby (like

teenagers in the nearby vacant lot), rather than a resident of Morales’s home,

tossed the incriminating material into the trash.

          The second set speaks to the likelihood of ongoing drug activity within

Morales’s home. Saliba’s testimony that both trash pulls were conducted on trash

pick-up day suggests that the marijuana found on the two days reflected separate

instances of marijuana use rather than a single outlier event, such as discarding of

refuse from a house party. Additionally, Morales’s PSI states that the St. Lucie

County Sheriff’s Office conducted the trash pulls based on an anonymous tip that

Morales was selling narcotics from his home. 3 Morales did not object to this fact,


3
    Specifically, the PSI reads:
          On or before, May 15, 2018, law enforcement received information from an
          anonymous source who stated the defendant, Jose Antonio Morales, was selling
                                                20
         USCA11 Case: 19-11934           Date Filed: 02/05/2021        Page: 21 of 27



so he has admitted it. Cf. United States v. Beckles, 565 F.3d 832, 844 (11th Cir.

2009) (“Facts contained in a PSI are undisputed and deemed to have been admitted

unless a party objects to them before the sentencing court with specificity and

clarity.”) (internal quotation marks and citation omitted). Rather than disputing the

existence of the tip, Morales suggests that there is no evidence Saliba knew about

this tip. However, the PSI relates that the Sheriff’s Office conducted the trash

pulls “[b]ased on” the tip. Since Detective Saliba conducted the trash pulls as an

agent of the Sheriff’s Office, he likely knew the reason for the pulls. And while

Morales is right that there is nothing to suggest this tip was reliable, Saliba’s likely

awareness of the tip combined with the other facts he knew strengthens the

conclusion that he executed the warrant in good faith.

      Far from suggesting that a well-trained officer “would have known that the

search was illegal despite the judge’s authorization,” Martin, 297 F.3d at 1320, the

entire record establishes that Saliba’s reliance on the warrant was objectively

reasonable. The district court therefore properly denied Morales’s motion to

suppress the fruits of the search of his home.




      narcotics from his residence located at [Morales’s address]. . . . Based on the
      anonymous information, the St. Lucie County Sheriff’s Office (SLCSO)
      conducted two trash pulls.


                                               21
            USCA11 Case: 19-11934          Date Filed: 02/05/2021       Page: 22 of 27




         Morales next claims Count One of his indictment (the felon-in-possession

count) must be dismissed in light of Rehaif v. United States, 139 S. Ct. 2191

(2019). In Rehaif, the Supreme Court recently held that to secure a felon-in-

possession conviction under 18 U.S.C. §§ 922(g) and 924(a)(2), the government

must prove not only that the defendant knew he possessed a firearm or

ammunition, but also that he knew “of his status as a person barred from

possessing a firearm” or ammunition. 4 139 S. Ct. at 2195. 5 Morales’s indictment

did not allege that he knew of his status as a member of a class of persons

prohibited from possessing firearms and ammunition (that is, that he knew he had

been convicted of a crime punishable by imprisonment for a term greater than one

year). 6 See 18 U.S.C. § 922(g)(1).


4
  Section 922(g)(1) provides that it “shall be unlawful for any person . . . who has been convicted
in any court of, a crime punishable by imprisonment for a term exceeding one year . . . to . . .
possess in or affecting commerce, any firearm or ammunition.” 18 U.S.C. § 922(g)(1). Section
924(a)(2) provides that “[w]hoever knowingly violates subsection (a)(6), (d), (g), (h), (i), (j), or
(o) of section 922 shall be fined as provided in this title, imprisoned not more than 10 years, or
both.” 18 U.S.C. § 924(a)(2). In Rehaif, which dealt with a prosecution for possessing a firearm
as an alien illegally or unlawfully present in the United States under 18 U.S.C. § 922(g)(5), the
Supreme Court relied on the text of §§ 922(g) and 924(a)(2) and on the interpretive presumption
in favor of scienter to hold that the government must prove that the defendant knew of his status
as a member of a group which § 922(g) prohibits from possessing firearms and ammunition. 139
S. Ct. at 2194–97.
5
 The Supreme Court decided Rehaif while Morales’s direct appeal was pending, so it applies to
his case. Griffith v. Kentucky, 479 U.S. 314, 328 (1987).
6
    The relevant count, Count One, reads this way:
         On or about June 7, 2018, in St. Lucie County, in the Southern District of Florida,
         the defendant, JOSE ANTONIO MORALES, having been previously convicted of
                                                 22
         USCA11 Case: 19-11934            Date Filed: 02/05/2021        Page: 23 of 27



      Morales claims that the omission of the knowledge-of-status element caused

the indictment to fail to charge a federal criminal offense, thereby depriving the

district court of subject matter jurisdiction under 18 U.S.C. § 3231 (“The district

courts of the United States shall have original jurisdiction, exclusive of the courts

of the States, of all offenses against the laws of the United States.”). While an

indictment’s omission of an element of an offense does not strip the district court

of jurisdiction, United States v. Brown, 752 F.3d 1344, 1353–54 (11th Cir. 2014),

the district court would lack subject matter jurisdiction if the indictment failed to

charge conduct that amounts to an offense against the laws of the United States,

United States v. Moore, 954 F.3d 1322, 1333 (11th Cir. 2020). Morales argues

that after Rehaif, an indictment charging a violation of § 922(g) that does not

allege knowledge of prohibited status does not charge an offense against the

United States. He contends that Rehaif rendered § 922(g) a non-self-executing

provision that does not by itself define a criminal offense. Section 924(a)(2), he

reasons, adds the knowledge element that makes prohibited firearm possession a

federal crime. We review questions of subject matter jurisdiction de novo. United

States v. Iguaran, 821 F.3d 1335, 1336 (11th Cir. 2016) (per curiam).


      a crime punishable by imprisonment for a term exceeding one year, did knowingly
      possess a firearm and one or more rounds of ammunition, to wit, one (1) Kahr CW,
      .45 caliber pistol, and .45 caliber ammunition, in and affecting interstate and foreign
      commerce, in violation of Title 18, United States Code, Section 922(g)(1).



                                                23
          USCA11 Case: 19-11934      Date Filed: 02/05/2021    Page: 24 of 27



        Three recent decisions of this Court foreclose Morales’s argument. In

United States v. Moore, we rejected the defendants’ argument that “because their

indictments failed to allege their knowledge of their felon status, the indictment

failed to allege a crime, depriving the district court of jurisdiction.” 954 F.3d at

1332. Like Morales’s indictment, the defendants’ indictments cited and tracked

the text of § 922(g)(1) but did not cite § 924(a)(2) or mention the knowledge-of-

status element. Id. at 1332–33 (“DERRICK MILLER and BERNARD MOORE,

having been previously convicted of a crime punishable by imprisonment for a

term exceeding one year, did knowingly possess a firearm and ammunition in and

affecting interstate and foreign commerce, in violation of Title 18, United States

Code, Section 922(g)(1).”) We read Rehaif to have interpreted § 922(g) itself as

including a knowledge-of-status element, not as having held that § 922(g) is a non-

criminal provision that § 924(a)(2) incorporates to create a criminal offense. Id. at

1333.

        After reviewing the case law on indictment defects, we identified a

distinction between cases in which the indictment affirmatively alleges conduct

that is not a crime and cases in which the indictment merely omits an element of a

valid offense. “Ultimately,” we concluded, “the law is clear: the omission of an

element in an indictment does not deprive the district court of subject matter

jurisdiction. A defective indictment only affects jurisdiction when it fails to allege


                                          24
         USCA11 Case: 19-11934        Date Filed: 02/05/2021    Page: 25 of 27



an offense against the United States. So long as the conduct described in the

indictment is a criminal offense, the mere omission of an element does not vitiate

jurisdiction.” Id. at 1336.

      Since the text of § 922(g) implies a knowledge-of-status element, an

indictment that tracks this text sufficiently states a crime against the United States.

Id. at 1333, 1336–37. The Moore indictment alleged violations of § 922(g), a

criminal offense, so it was sufficient to confer subject matter jurisdiction.

“Reading this knowledge requirement into the statute while also holding that

indictments tracking the statute’s text are insufficient would be incongruous.

Although the government may be well advised to include such mens rea

allegations in future indictments, that language is not required to establish

jurisdiction.” Id. at 1333.

      Our holding in Moore that an indictment materially similar to Morales’s was

not jurisdictionally deficient after Rehaif forecloses any holding that the district

court lacked jurisdiction over Morales’s case. See also United States v. McLellan,

958 F.3d 1110, 1118 (11th Cir. 2020) (relying on Moore to reject an argument that

a § 922(g)(1) indictment was jurisdictionally defective because it failed to include

a knowledge-of-status element and holding that “there is no jurisdictional defect if

an indictment merely fails to include that the defendant knowingly committed the

crime but otherwise clearly alleges the unlawful conduct that the defendant is


                                          25
        USCA11 Case: 19-11934      Date Filed: 02/05/2021   Page: 26 of 27



accused of committing”); United States v. Innocent, 977 F.3d 1077, 1084 (11th

Cir. 2020) (relying on Moore and McClellan to reject an identical argument).

      For all these reasons, we AFFIRM the judgment of the district court.




                                        26
         USCA11 Case: 19-11934       Date Filed: 02/05/2021     Page: 27 of 27



JORDAN, Circuit Judge, concurring in part and concurring in the judgment.


      I join the court’s opinion as to all but Part II.B. As to Part II. B, I concur only

in the judgment because I would not consider the anonymous tip purportedly

received by law enforcement prior to the trash pulls. First, the police officers did

not mention the tip in the affidavit they submitted to obtain the search warrant.

Second, the government did not disclose the tip in arguing the good-faith exception

in its response to Mr. Morales’ motion to suppress, even though Mr. Morales had

argued that the officers should have provided more information to establish probable

cause. See D.E. 29 at 14-18. Third, neither the magistrate judge nor the district

court relied on the tip in ruling on the motion to suppress. See D.E. 37 at 11-13;

D.E. 42 at 3-4. Fourth, the existence of the tip only became known when the

probation office prepared the pre-sentence investigation report.

      Given that the government bore the burden of establishing the good-faith

exception, it had the responsibility to bring the tip to the attention of the magistrate

judge and the district court when the motion to suppress was being litigated. It did

not do so, and now should not benefit from its failure. But even without the tip, the

officers’ reliance was objectively reasonable, and so I concur in the application of

the good-faith exception.




                                          27